                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 February 11, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

MEGAN ELIZABETH ARMSTRONG, §
                           §
           Plaintiff.      §
                           §
VS.                        §                     CIVIL ACTION NO. 3:19-CV-00137
                           §
ANDREW SAUL, COMMISSIONER  §
OF THE SOCIAL SECURITY     §
ADMINISTRATION,            §
                           §
     Defendant.            §

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On August 13, 2019, this case was referred to United States Magistrate Judge

Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 10. On January 21, 2020,

Judge Edison filed a Memorandum and Recommendation (Dkt. 16) recommending that

Plaintiff’s Motion for Summary Judgment (Dkt. 13) be DENIED and Defendant’s

Motion for Summary Judgment (Dkt. 14) be GRANTED.

       No objections to the Memorandum and Recommendation have been filed.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED and ADJUDGED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 16) is
              APPROVED and ADOPTED in its entirety as the holding of the Court;
(2)   Plaintiff’s Motion for Summary Judgment (Dkt. 13) is DENIED; and

(3)   Defendant’s Motion for Summary Judgment (Dkt. 14) is GRANTED.

It is so ORDERED.

                               11th
      SIGNED and ENTERED this ____ day of February, 2020.




                               ______________________________________
                                         JEFFREY V. BROWN
                                   UNITED STATES DISTRICT JUDGE




                                  2
